Wheeler, C. J.
It is the well settled doctrine of the common law, that real property is exclusively subject to the laws of *520the government, within whose territory it is situate. Every disposition of real estate must depend, for its validity, upon its conformity to the law of the country in which that estate is situated. This principle is applied to the case of foreign bankrupt laws; although, as to personal property in a foreign country, there is a diversity of opinion as to the effect of the assignment in bankruptcy, it is universally admitted, that the real estate of the bankrupt so situate, does not pass under the assignment. Accordingly, in Oakey v. Bennett, 11 How. Rep. 33, the Supreme Court decided, that a decree in bankruptcy, passed in 1843, by the District Court of the United States for the Eastern District of Louisiana, did not pass to the assignee, the title to a house and lot, the property of the bankrupt, situated in Galveston, in this state, (then republic,) upon the principle that the bankrupt law of the United States could have no extra-territorial operation upon real property. It was further held, that the act of sale, or conveyance, by the assignee of the bankrupt, similar to that in the present case, did not pass the fee, because not made according to the form required by the laws of Texas for the conveyance of real estate. That case, it would seem, must be decisive of the present.
The general principle is admitted; but it is insisted that, although the proceedings in bankruptcy did not pass the legal title, yet the acts of the bankrupt operated an estoppel upon him and his heirs, and transferred the equitable title to the purchaser. This position cannot be' maintained. It is an admitted doctrine, that if a person having the legal title to property stands by and acquiesces in the sale of it by another person, having color of title, he will be estopped afterwards, from asserting his title against the purchaser. This principle applies to personal property, in the transfer of which no technical formalities usually intervene to prevent its application; and to real property, where the vendor has color of title. But if that were not wanting in the assignee of the bankrupt, in this case, or be not material, there was wanting the deception, which is the ground of the estoppel. (1 Story, Eq. § 385, note; 2 Hilliard *521on Real Property, 428, note.) The purchaser was not deceived or misled, as to the true state of the title, by the conduct of the bankrupt. He reposed no confidence, acted upon no representation of the bankrupt, respecting the goodness of the title, or the situation of the land. He was apprised that the land was in a foreign government, and his loss resulted solely from his ignorance of the law, and the formalities necessary to transfer the title.
The circumstances relied on, as creating an equitable title, in directing the purchase, (by having made the assignment,) and receiving the benefit of it, cannot amount to more than the receipt of the consideration, and an implied promise to convey; and it will not be contended that, upon these, an action for specific performance could be maintained. The proceedings in bankruptcy did not vest in the purchaser a title, legal or equitable, to the land in question. They did not pass the title to land situated in a foreign country. But this could not be true, if they vested in the purchaser the equitable title, as supposed; for then he would be the owner of the land, as absolutely as if invested with the legal title; and he would have his remedy by an action for specific performance. On the contrary, it was said, by Lord Eldon, that there exists no legal or equitable obligation on the bankrupt to make a conveyance to his assignees. (Cited in Story, Confl. Laws, § 428.)
In fine, it is an universally admitted principle, that the title to land can be acquired and lost only in the manner prescribed by the law of the place, where the property is situated. The plaintiffs have not acquired, nor has the bankrupt parted with his title, in any manner known to the laws of this country. The plaintiffs, therefore, were not entitled to maintain their action, and there is no error in the judgment.
Judgment affirmed.